DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in repose to the amendments filed on April 27, 2021 in which claims 1, 2, 8, 9, 15 and 16 are amended and claims 3, 10, and 17 are canceled. Claims 1-2, 4-9, 11-16, 18-20 are pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In each of Claims 1, 8, and 15:
		The limitation “identifying the given subset as poisoned if the difference is above a threshold wherein the threshold is an average of respective volumes of a difference between the decision surface of the poisoned training dataset and each modified training data set”  in combination with the other claimed features is not taught or fairly suggested in  the prior art of record. 
	The closest prior art of record is Mermoud et al. (“US 20170279830 A1”) which teaches detecting an anomaly in the network by analyzing a set of sample data using a behavioral analytics model. Gai et al. (“US 20180005136 A1”) discloses an adversarial th, 2021, McDaniel is the only cited reference that discloses the “volume of a difference” feature but is silent regarding computing an average of such volumes of a difference across subsets that used as a threshold to indicate if a subset is considered poisoned. 
	Although the decision surface of training dataset in adversarial settings is known in the art (see McDaniel), McDaniel only deals with the volumes of a difference between the decision surface of the poisoned and modified training datasets, and furthermore identifies the subset as poisoned if it is above the threshold. (see pg. 70, col 3 – pg. 71, col 1), however fails to explicitly teach computing an average of respective volumes of a difference between the decision surface of the poisoned training dataset and each modified training dataset. Therefore, the independent claims taken as a whole, including where the threshold is an average of respective volumes of a difference are considered allowable. 
	. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491.  The examiner can normally be reached on Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122